 Case 2:20-cv-07458-VAP-PVC Document 9 Filed 01/27/21 Page 1 of 2 Page ID
                               #:<pageID>
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-7458 VAP (PVC)                                    Date: January 27, 2021
Title           Zayin-Zari Bey v. Los Angeles Sheriff Dept., et al.




Present: The Honorable Pedro V. Castillo, United States Magistrate Judge


                 Marlene Ramirez                                          None
                  Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiff:                 Attorneys Present for Defendants:
                    None                                               None

PROCEEDINGS: [IN CHAMBERS] ORDER TO SHOW CAUSE WHY THE
             MAGISTRATE JUDGE SHOULD NOT RECOMMEND THAT
             THIS ACTION BE DISMISSED FOR FAILURE TO
             PROSECUTE

       On August 17, 2020, Plaintiff Zayin-Zari Bey, a California resident proceeding
pro se, filed a civil complaint purportedly pursuant to 28 U.S.C. § 1332. (“Complaint,”
Dkt. No. 1). The pleading consisted of a state-law demand for conversion of property
and numerous attachments of varying degrees of coherence.

       On December 11, 2020, the Court issued an Order Dismissing Complaint with
Leave to Amend due to its numerous pleading defects. (“ODLA,” Dkt. No. 8). Plaintiff
was required to file either an amended complaint or a notice of intention to stand on
defective complaint by January 10, 2021 if he still wished to pursue this action. (See id.
at 23). The Court expressly warned Plaintiff that the failure to file either an amended
complaint or a notice of intention to stand on defective complaint by the Court’s deadline
would result in a recommendation that this action be dismissed with prejudice for failure
to prosecute. (See id. at 25). The deadline has expired and Plaintiff has failed to file
either document; nor has he requested an extension of time in which to do so.




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
 Case 2:20-cv-07458-VAP-PVC Document 9 Filed 01/27/21 Page 2 of 2 Page ID
                               #:<pageID>
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 20-7458 VAP (PVC)                              Date: January 27, 2021
Title           Zayin-Zari Bey v. Los Angeles Sheriff Dept., et al.


        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen (14)
days of the date of this Order, why the Magistrate Judge should not recommend that this
action be dismissed with prejudice for failure to prosecute. Plaintiff may discharge this
Order by filing either: (1) a First Amended Complaint, curing the deficiencies of the
initial Complaint; (2) a Notice of Intention to Stand on Defective Complaint; or (3) a
declaration under penalty of perjury stating why he is unable to do so.

        If Plaintiff no longer wishes to pursue his claims, he may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). A Notice of
Dismissal form is attached for Plaintiff’s convenience. Plaintiff is again warned that
the failure to timely file a response to this Order will result in a recommendation that this
action be dismissed with prejudice for failure to prosecute and obey court orders pursuant
to Federal Rule of Civil Procedure 41(b).

       The Clerk of the Court is directed to serve a copy of this Order upon Plaintiff at
his address of record.

        IT IS SO ORDERED.




                                                                                           00:00
                                                                  Initials of Preparer      mr



CV-90 (03/15)                          Civil Minutes – General                           Page 2 of 2
